DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: The line “acquiring a magnetic resonance image including a short T2 tissue based on point-wise encoding time reduction with radial acquisition point-wise encoding time reduction with radial acquisition (PETRA) sequences, to obtain a first image;” Should be  “acquiring a magnetic resonance image including a short T2 tissue based on point-wise encoding time reduction with radial (PETRA) sequences, to obtain a first image;” Appropriate correction is required.

Claims 13 appears to be written in a short hand way of claims. In an interpretation, claim 13 may be interpreted as an independent claim yet the claims also refer back to claim 1 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 1 in to the claims 13 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claims 14 appears to be written in a short hand way of claims. In an interpretation, claim 14 may be interpreted as an independent claim yet the claims also refer back to claim 1 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 1 in to the claims 14 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claim 18 objected to because of the following informalities: The line “wherein the image processor is further configured to: multiple the second image by a predetermined scale factor.” Should rather recite “wherein the image processor is further configured to: multiply the second image by a predetermined scale factor.” Appropriate correction is required.

Claims 20 appears to be written in a short hand way of claims. In an interpretation, claim 20 may be interpreted as an independent claim yet the claims also refer back to claim 15 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 15 in to the claims 20 (where the claim 15 is referred) in order to ensure the claims being interpreted as an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki et al (Magnetic Resonance in Medicine 67:510–518 (2012)Ultrashort Echo Time Imaging Using Pointwise EncodingTime Reduction With Radial Acquisition (PETRA)), in view of Stehning et al (WO2010043997A1).
Regarding Claim 1 Grodzki et al  teaches a short T2 tissue imaging method, “To obtain an image that only contains signal from tissue with short T2, two methods have been proposed. “ (Page 512 Paragraph 3) comprising: 
acquiring a magnetic resonance image including a short T2 tissue based on point-wise encoding time reduction with radial acquisition point-wise encoding time reduction with radial acquisition (PETRA) sequences, to obtain a first image; “The impact of the T2 decay on the optimal performance of UTE and PETRA sequences was investigated by simulation using MATLAB 2008” (Page 513 Paragraph 3)

    PNG
    media_image1.png
    240
    612
    media_image1.png
    Greyscale

Fig.6 of Grodzki et al (Ultrashort Echo Time Imaging Using Pointwise Encoding Time Reduction With Radial Acquisition (PETRA))
and obtaining a magnetic resonance image of the short T2 tissue based on the second image and the first image. See Fig 6. of Grodzki et al above where “(a) shows the first echo at TE1=50μs, (b) the second echo at TE2=4.6ms, and (c) shows the subtraction of the two echos” (Fig. 6)
Grodzki et al does not teach applying a T2 preparation pulse cluster for suppressing a short T2 tissue signal between the PETRA sequences according to a predetermined interval of applying the T2 preparation pulse cluster, and acquiring a magnetic resonance image that excludes the short T2 tissue based on the PETRA sequences applied with the T2 preparation pulse cluster, to obtain a second image;
Stehning et al teaches applying a T2 preparation pulse cluster for suppressing a short T2 tissue signal between the PETRA sequences according to a predetermined interval of applying the T2 preparation pulse cluster, “The strong T2* contrast is achieved not by using a long TE, but rather by effectively suppressing species with short T2*.” (Page 8 Line 5-7)
and acquiring a magnetic resonance image that excludes the short T2 tissue based on the PETRA sequences applied with the T2 preparation pulse cluster, to obtain a second image; “subsequent to the dephasing, performing a magnetic resonance acquisition to acquire magnetic resonance data predominantly from long T2* species; and generating a T2* weighted image from the acquired magnetic resonance data.” (Page 2 Line 6-9)
Grodzki et al and Stehning et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al with suppression of short T2 as taught by Stehning et al because as a result, the succeeding imaging pulse sub- sequence 42 yields a strong T2* contrast. This is true even if the succeeding imaging pulse sub-sequence 42 does not have a long echo time (Page 8 Line 2-4)

Regarding Claim 2 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. Additionally Grodzki teaches, wherein obtaining the magnetic resonance image of the short T2 tissue comprises:  subtracting the second image from the first image to obtain a magnetic resonance image of the short T2 tissue. See Fig 6. of Grodzki et al above where “ (c) shows the subtraction of the two echos” (Fig. 6)

Regarding Claim 13 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. Additionally Grodzki teaches a computer program which includes a program and is directly loadable into a memory of an imaging device, when executed by a processor of the imaging device, causes the processor to perform the method as claimed in claim 1. “The impact of the T2 decay on the optimal performance of UTE and PETRA sequences was investigated by simulation using MATLAB 2008” (Page 513 Paragraph 3)

Regarding Claim 14 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. Additionally Grodzki teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1. “Image reconstruction was performed with the image calculation environment of a MAGNETOM Avanto” (Page 512 Paragraph 4)

Regarding claim 15 Grodzki et al teaches a short T2 tissue imaging system, “The conducted MR measurements in Figs. 4–8 prove PETRA’s ability to image tissue with very short T2” (Page 515 Paragraph 7) comprising: 
a scanner configured to: acquire magnetic resonance image data including a short T2 tissue based on point-wise encoding time reduction with radial acquisition (PETRA) sequences; “MR measurements were performed on a 1.5 T MAGNETOM Avanto clinical scanner. The scanner and coil hardware was not adapted.” (Page 513 Paragraph 4), “The impact of the T2 decay on the optimal performance of UTE and PETRA sequences was investigated by simulation using MATLAB 2008” (Page 513 Paragraph 3)
and an image processor configured to: perform image reconstruction on the magnetic resonance image data including the short T2 tissue to obtain a first image; “Image reconstruction was performed with the image calculation environment of a MAGNETOM Avanto” (Page 512 Paragraph 4)
and obtain a magnetic resonance image of the short T2 tissue based on the second image and the first image. See Fig 6. of Grodzki et al above where “(a) shows the first echo at TE1=50μs, (b) the second echo at TE2=4.6ms, and (c) shows the subtraction of the two echos” (Fig. 6)
Grodzki et al does not teach to apply a T2 preparation pulse cluster for suppressing a short T2 tissue signal between the PETRA sequences according to a predetermined interval of applying the T2 preparation pulse cluster; and acquire magnetic resonance image data that excludes the short T2 tissue based on the PETRA sequences applied with the T2 preparation pulse cluster; perform image reconstruction on the magnetic resonance image data that does not comprise the T2 tissue to obtain a second image;
Stehning et al teaches  to apply a T2 preparation pulse cluster for suppressing a short T2 tissue signal between the PETRA sequences according to a predetermined interval of applying the T2 preparation pulse cluster; “The strong T2* contrast is achieved not by using a long TE, but rather by effectively suppressing species with short T2*.” (Page 8 Line 5-7)
and acquire magnetic resonance image data that excludes the short T2 tissue based on the PETRA sequences applied with the T2 preparation pulse cluster; “subsequent to the dephasing, performing a magnetic resonance acquisition to acquire magnetic resonance data predominantly from long T2* species; and generating a T2* weighted image from the acquired magnetic resonance data.” (Page 2 Line 6-9)
perform image reconstruction on the magnetic resonance image data that does not comprise the T2 tissue to obtain a second image; “If the acquired T2* weighted magnetic resonance data are suitably spatially encoded, then an MR data reconstruction processor 26 optionally processes the acquired T2* weighted magnetic resonance data to generate a T2* weighted image from the acquired magnetic resonance.”  (Page 4 Lines 10 -13)
Grodzki et al and Stehning et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al with suppression of short T2 as taught by Stehning et al because as a result, the succeeding imaging pulse sub- sequence 42 yields a strong T2* contrast. This is true even if the succeeding imaging pulse sub-sequence 42 does not have a long echo time (Page 8 Line 2-4)

Regarding Claim 16 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 15. Additionally Grodzki teaches, wherein the image processor is configured to subtract the second image from the first image to obtain the magnetic resonance image of the short T2 tissue. See Fig 6. of Grodzki et al above where “(c) shows the subtraction of the two echos” (Fig. 6)

Regarding Claim 20 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 15. Additionally Grodzki teaches, a magnetic resonance imaging system, comprising the short T2 tissue imaging system of claim 15. “MR measurements were performed on a 1.5 T MAGNETOM Avanto clinical scanner. The scanner and coil hardware was not adapted.” (Page 513 Paragraph 4)

Claims 3, 10, 11, 12,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki et al (Magnetic Resonance in Medicine 67:510–518 (2012)Ultrashort Echo Time Imaging Using Pointwise EncodingTime Reduction With Radial Acquisition (PETRA)), in view of Stehning et al (WO2010043997A1). as applied to claims 1, 2, 13, 14, 15, 16, and 20 above, and further in view of Du (US8148979B1).

Regarding Claim 3 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. 
However Grodzki et al and Stehning et al  do not teach wherein the interval of applying the T2 preparation pulse cluster is determined according to longitudinal relaxation of the short T2 tissue between two adjacent T2 preparation pulse clusters and a total scanning time. 
Du teaches wherein the interval of applying the T2 preparation pulse cluster is determined according to longitudinal relaxation of the short T2 tissue between two adjacent T2 preparation pulse clusters and a total scanning time. “The scanner can also detect, after each of a series of saturation recovery time periods, a corresponding signal proportional to a longitudinal relaxation of the saturated magnetization. The data processor may identify a longitudinal relaxation time, T1, corresponding to the short T2 species, based on the detected signals.” (Col 4 Lines 4-9)
Grodzki et al,  Stehning et al, and Du are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the pulse methodology as taught by Du because the RF pulses, applied transverse to the primary axis defined by the external field, are used to manipulate the magnetization of the sample.

Regarding Claim 10 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. 
However Grodzki et al and Stehning et al  do not teach, wherein the T2 preparation pulse cluster comprises: a first 90-degree hard pulse, an adiabatic pulse, and a second 90-degree hard pulse; wherein: the first 90-degree hard pulse is applied along an X-axis to flip longitudinal magnetization along a Y-axis to a transverse plane; the adiabatic pulse is applied along the Y-axis to refocus transverse magnetization flipped to the transverse plane;
Du teaches wherein the T2 preparation pulse cluster comprises: a first 90-degree hard pulse, an adiabatic pulse, and a second 90-degree hard pulse; “applying a hard 90° x pulse shorter than the short T2 to tip the identified component of the modified magnetization into 5 a transverse plane;” (Claim 19), “The method includes applying to a sample a first radio frequency (RF) pulse at a first resonance frequency to adiabatically invert nuclear spins having the first resonance frequency and a first transverse relaxation rate.” (Col 4 Lines 58-62), “after each of a series of T2*-preparation time periods, applying a hard −90° x pulse shorter than the short T2 to restore the tipped magnetization to a longitudinal axis;” (Claim 19)
wherein: the first 90-degree hard pulse is applied along an X-axis to flip longitudinal magnetization along a Y-axis to a transverse plane; “applying a hard 90° x pulse shorter than the short T2 to tip the identified component of the modified magnetization into 5 a transverse plane;” (Claim 19)
the adiabatic pulse is applied along the Y-axis to refocus transverse magnetization flipped to the transverse plane; “The method includes applying to a sample a first radio frequency (RF) pulse at a first resonance frequency to adiabatically invert nuclear spins having the first resonance frequency and a first transverse relaxation rate.” (Col 4 Lines 58-62)
 and the second 90-degree hard pulse is applied in the reverse direction along the X-axis to restore the refocused transverse magnetization to a Z-axis. “after each of a series of T2*-preparation time periods, applying a hard −90° x pulse shorter than the short T2 to restore the tipped magnetization to a longitudinal axis;” (Claim 19)
Grodzki et al,  Stehning et al, and Du are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the pulse methodology as taught by Du because the RF pulses, applied transverse to the primary axis defined by the external field, are used to manipulate the magnetization of the sample.

Regarding Claim 11 Grodzki et al, Stehning et al teach, and Du the invention substantially as claimed with respect to claims 1 and 10. 
However Grodzki et al and Stehning et al  do not teach, further comprising: after the second 90- degree hard pulse is applied, applying a spoiled gradient on the three axes X-axis, Y-axis, and Z- axis to remove the phase of residual transverse magnetization. 
Du teaches, further comprising: after the second 90- degree hard pulse is applied, applying a spoiled gradient on the three axes X-axis, Y-axis, and Z- axis to remove the phase of residual transverse magnetization “Additionally, spoiler gradients 440-1 and 440-2 may be applied after the first and second adiabatic inversion pulses, respectively, to remove residual inversion of nuclear spins of the short T2 species.” (Col 13 Lines 36-39)
Grodzki et al,  Stehning et al, and Du are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the pulse methodology as taught by Du because the RF pulses, applied transverse to the primary axis defined by the external field, are used to manipulate the magnetization of the sample.

Regarding Claim 12 Grodzki et al, Stehning et al teach, and Du the invention substantially as claimed with respect to claims 1, 10, and 11. 
However Grodzki et al and Stehning et al  do not teach, further comprising: after the PETRA sequences are applied with the T2 preparation pulse cluster each time, applying a spoiled gradient on the three axes X-axis, Y-axis, and Z-axis to remove the phase of the residual transverse magnetization. 
Du teaches further comprising: after the PETRA sequences are applied with the T2 preparation pulse cluster each time, applying a spoiled gradient on the three axes X-axis, Y-axis, and Z-axis to remove the phase of the residual transverse magnetization. “Additionally, spoiler gradients 440-1 and 440-2 may be applied after the first and second adiabatic inversion pulses, respectively, to remove residual inversion of nuclear spins of the short T2 species.” (Col 13 Lines 36-39)
Grodzki et al,  Stehning et al, and Du are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the pulse methodology as taught by Du because the RF pulses, applied transverse to the primary axis defined by the external field, are used to manipulate the magnetization of the sample.

Regarding Claim 17 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 15. 
However Grodzki et al and Stehning et al  do not teach wherein the interval of applying the T2 preparation pulse cluster is determined according to longitudinal relaxation of the short T2 tissue between two adjacent T2 preparation pulse clusters and a total scanning time. 
Du teaches wherein the interval of applying the T2 preparation pulse cluster is determined according to longitudinal relaxation of the short T2 tissue between two adjacent T2 preparation pulse clusters and a total scanning time.  “The scanner can also detect, after each of a series of saturation recovery time periods, a corresponding signal proportional to a longitudinal relaxation of the saturated magnetization. The data processor may identify a longitudinal relaxation time, T1, corresponding to the short T2 species, based on the detected signals.” (Col 4 Lines 4-9)
Grodzki et al,  Stehning et al, and Du are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the pulse methodology as taught by Du because the RF pulses, applied transverse to the primary axis defined by the external field, are used to manipulate the magnetization of the sample.

Claims 4, 5, 6, 18  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki et al (Magnetic Resonance in Medicine 67:510–518 (2012)Ultrashort Echo Time Imaging Using Pointwise EncodingTime Reduction With Radial Acquisition (PETRA)), in view of Stehning et al (WO2010043997A1). as applied to claims 1, 2, 13, 14, 15, 16, and 20 above, and further in view of Bai et al (US20200202591A1).
Regarding Claim 4 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1 and 2. Grodzki et al teaches subtracting of the second image from the first image comprises: subtracting the second image from the first image See Fig 6. of Grodzki et al above where “ (c) shows the subtraction of the two echos” (Fig. 6)
However Grodzki et al and Stehning et al  do not teach wherein: before said subtracting of the second image from the first image, the method further comprises: multiplying the second image by a predetermined scale factor to obtain a processed second image; 
Bai et al et al teaches wherein: before said subtracting of the second image from the first image, the method further comprises: multiplying the second image by a predetermined scale factor to obtain a processed second image; “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047] 
The combination of Bai et al et al and Grodzki et al would teach and said subtracting of the second image from the first image comprises: subtracting the processed second image from the first image. 
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]

Regarding Claim 5 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1. Grodzki et al teaches wherein obtaining the magnetic resonance image of the short T2 tissue is based on second image and the first image See Fig 6. of Grodzki et al above where “ (c) shows the subtraction of the two echos” (Fig. 6)
However Grodzki et al and Stehning et al  do not teach further comprising generating a processed second image based on the second image and a predetermined scale factor, 
Bai et al et al teaches further comprising generating a processed second image based on the second image and a predetermined scale factor, “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047]
The combination of Bai et al et al and Grodzki et al would teach wherein obtaining the magnetic resonance image of the short T2 tissue is based on processed second image and the first image. 
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]


Regarding Claim 6 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim 1 
However Grodzki et al and Stehning et al  do not teach wherein obtaining the magnetic resonance image of the short T2 tissue is further based on a predetermined scale factor. 
Bai et al et al teaches wherein obtaining the magnetic resonance image of the short T2 tissue is further based on a predetermined scale factor “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047]
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]

Regarding Claim 8 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claims 1 and 4 
However Grodzki et al and Stehning et al  do not teach further comprising determining an empirical value as the scale factor. 
further comprising determining an empirical value as the scale factor. “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047]
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]

Regarding Claim 18 Grodzki et al and Stehning et al teach the invention substantially as claimed with respect to claim  15 and 16. Grodzki et al teaches to subtract the second image from the first image to obtain the magnetic resonance image of the short T2 tissue. See Fig 6. of Grodzki et al above where “ (c) shows the subtraction of the two echos” (Fig. 6)
However Grodzki et al and Stehning et al  do not teach wherein the image processor is further configured to: multiple the second image by a predetermined scale factor to obtain a processed second image before subtracting the second image from the first image; 
Bai et al et al teaches wherein the image processor is further configured to: multiple the second image by a predetermined scale factor to obtain a processed second image before subtracting the second image from the first image “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047]
The combination of Bai et al et al and Grodzki et al would teach and subtract the processed second image from the first image to obtain the magnetic resonance image of the short T2 tissue.
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]

Regarding Claim 19 Grodzki et al, Stehning et al, and Bai et al et al teach the invention substantially as claimed with respect to claim 15, 16, and 18 
However Grodzki et al and Stehning et al  do not teach wherein: the scale factor is derived from an empirical value; or the image processor is configured to: divide the first image by the second image to obtain a scale factor matrix; select, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue; calculate an average of the plurality of candidate scale factors; and determine the average as the scale factor. 
Bai et al teaches wherein: the scale factor is derived from an empirical value; or the image processor is configured to: divide the first image by the second image to obtain a scale factor matrix; select, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue; calculate an average of the plurality of candidate scale factors; and determine the average as the scale factor “applying an empirical scaling factor to match the hybrid image SUV values with the known ground truth SUV values.” [0047]
Grodzki et al,  Stehning et al, and Bai et al are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al and Stehning et al with the scaling factor methodology as taught by Bai et al because scaling is not exactly equivalent to simulating with full acquisition time, but for some studies (e.g. SUV number), the results are equivalent when the counts are large. Other effects (e.g. decay) also can be included in the scaling factor. [0051]

Claims 7  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki et al (Magnetic Resonance in Medicine 67:510–518 (2012)Ultrashort Echo Time Imaging Using Pointwise EncodingTime Reduction With Radial Acquisition (PETRA)), in view of Stehning et al (WO2010043997A1), in view of Bai et al (US20200202591A1). as applied to claims 4, 5, 6, 18  and 19 above, and further in view of Fessler (On NUFFT-based gridding for non-Cartesian MRI).
Regarding Claim 7 Grodzki et al, Stehning et al, and Bai et al et al teach the invention substantially as claimed with respect to claims 1 and 4
However Grodzki et al, Stehning et al, and Bai et al et al do not teach, wherein the predetermined scale factor is determined by: dividing the first image by the second image to obtain a scale factor matrix; selecting, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue; calculating an average of the plurality of candidate scale factors; and determining the average as the scale factor
Fessler teaches wherein the predetermined scale factor is determined by: dividing the first image by the second image to obtain a scale factor matrix; “However, from a computational perspective, note that by choosing wn ¼ 1=s2 n, the matrix T becomes independent of s [9]” (Page 193 Paragraph 4)
selecting, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue; “The design problem is to choose the scaling factors s = (s0, . . . , sN 1)” (Page 192 Paragraph 1)
calculating an average of the plurality of candidate scale factors; and determining the average as the scale factor. “The design problem is to choose the scaling factors s = (s0, . . . , sN 1) and the interpolator wk(Æ) to minimize the approximation error in (5) …The approximation (5) leads to the following bounds on the average weighted squared error:” (Page 192 Paragraphs 1 and 6)
Grodzki et al,  Stehning et al, Bai et al and Fessler are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al, Stehning et al, and Fessler with the scaling factor methodology as taught by Fessler because we show that optimizing certain scaling factors can lead to a somewhat improved LS_NUFFT approach (Abstract)


Regarding Claim 9 Grodzki et al, Stehning et al, and Bai et al et al teach the invention substantially as claimed with respect to claims 1 and 6
However Grodzki et al, Stehning et al, and Bai et al et al do not teach, wherein the predetermined scale factor is determined by: dividing the first image by the second image to obtain a scale factor matrix; selecting, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue calculating an average of the plurality of candidate scale factors; and determining the average as the scale factor
Fessler teaches wherein the predetermined scale factor is determined by: dividing the first image by the second image to obtain a scale factor matrix; “However, from a computational perspective, note that by choosing wn ¼ 1=s2 n, the matrix T becomes independent of s [9]” (Page 193 Paragraph 4)
selecting, from the scale factor matrix, a plurality of candidate scale factors in an area of interest corresponding to a long T2 tissue; “The design problem is to choose the scaling factors s = (s0, . . . , sN 1)” (Page 192 Paragraph 1)
calculating an average of the plurality of candidate scale factors; and determining the average as the scale factor. “The design problem is to choose the scaling factors s = (s0, . . . , sN 1) and the interpolator wk(Æ) to minimize the approximation error in (5) …The approximation (5) leads to the following bounds on the average weighted squared error:” (Page 192 Paragraphs 1 and 6)
Grodzki et al,  Stehning et al, Bai et al and Fessler are all considered to be analogous to the claimed invention because they are in the same field of MRI imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Grodzki et al, Stehning et al, and Fessler with the scaling factor methodology as taught by Fessler because we show that optimizing certain scaling factors can lead to a somewhat improved LS_NUFFT approach (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793